Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to securities of World Energy Solutions, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:January 9, 2014 ARDSLEY PARTNERS RENEWABLE ENERGY FUND, L.P. By: Ardsley Partners I, its General Partner By: /s/ Steve Napoli Name: Steve Napoli Title: General Partner ARDSLEY ADVISORY PARTNERS By: /s/ Steve Napoli Name: Steve Napoli Title: Partner ARDSLEY PARTNERS I By: /s/ Steve Napoli Name: Steve Napoli Title: General Partner PHILIP J. HEMPLEMAN, INDIVIDUALLY By: /s/ Steve Napoli Name: Steve Napoli Title: Attorney in fact for Philip J. Hempleman* /s/ Spencer Hempleman SPENCER HEMPLEMAN /s/ Benjamin Ian Block BENJAMIN IAN BLOCK * Evidence of Power of Attorney was filed with the Schedule 13G/A filed on February 15, 2006 (Acc-no: 0000902664-06-000895) and is incorporated by reference into this filing.
